Title: To Thomas Jefferson from Levi Lincoln, 29 October 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Worcester Octo 29th 1802
          
          The Letter from Mr. Callender inclosed to me by Morton as also Mr Morton’s I do myself the honor to forward; I mean to follow them, in eight or ten days, if the situation of my family will permit. They are getting better exerpt my youngest whose situation appears to be critical. It not being probable, that any new commissioners of bankruptcy will be appointed in Boston immediately I shall not trouble you with my observations on Mr Callender’s character.
          We are looking forward with impatience to next Monday. It is difficult to form any conjectures with respect to some of the districts, both parties appear to be confident. Great exertions are made. with the federalist it is violent; But in reference to the great object, it is the struggle of desperation. As usual, every species of falshood & abuse has been put in a state of requisition, and made to circulate. And falshood has the advantage of truth, in respect of the number of papers directed to it, and other facilities, to give it circulation. Nothing can exceed the virulence of some individuals on the occasion—The clergy are, apparently more cautious, but some of them insideously at work to continue the delusion, & excite to action. I think we have altered in some degree for the better—and shall still progress—The circuit Court proceeding to business, has mortified the violent of the party very much—It is said that Judge Cushing told Parsons, if the court were not competent to do the business, They had been incompetent to a great part of the business, that they had heretofore done—I never had any doubts of the courts sitting & doing the business assinged them, by the last law—
          I take the liberty of forwarding a letter from a Mr Cross—He appears to feel very sensably his situation. It is mortifying, what can be done for him, I don’t know—I am myself convinced that the Government must be supported by the republicans—From persons of opposite politicks it will never be countenanced, but the reverse—Every measure of theirs furnishes proof, that republicans must depend solely on themselves—
          I have the honor to be with perfect respect your most obt Sert
          
            Levi Lincoln
          
        